Title: To Thomas Jefferson from Robley Dunglison, 20 May 1826
From: Dunglison, Robley
To: Jefferson, Thomas


Dear Sir,
Saturday morning May 20. 1826
When I had the pleasure of seeing you yesterday, it escaped my memory to beg of you an inspection of the Bill of Parcels of the unopened Boxes of Books now in the University. I will therefore feel obliged by your sending them to me by the Bearer to the end that I may take out some works essentially necessary for me in the present department of my course—leaving the remainder in their places so that no damage may accrue to themBelieve me Sir with the highest respect obedty yoursRobley Dunglison